

116 HR 6555 IH: United States Semiquincentennial Quarter Series Act
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6555IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mrs. Watson Coleman introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, to require the Secretary of the Treasury to mint and issue certain circulating coins in recognition of the United States semiquincentennial, and for other purposes.1.Short titleThis Act may be cited as the United States Semiquincentennial Quarter Series Act. 2.FindingsThe Congress finds the following:(1)Circulating collectible coin programs are very popular and generate significant revenue for the United States Mint (referred to in this Act as the Mint) to continue as a self-sustaining enterprise at no cost to the taxpayers.(2)During the 50 State Quarters Program (1999–2008), the Mint issued 34.2 billion quarter dollars into circulation, with an average of 3.4 billion quarter dollars annually, generating total circulating and numismatic program revenue of $9.1 billion.(3)The America the Beautiful Quarters Program (2010–2021) has generated total program revenue of $3.7 billion to date.(4)Because the America the Beautiful Quarters Program is scheduled to be discontinued in 2021, authorizing new circulating collectible coin programs will contribute to the longevity and long-term growth of the Mint, serve the public interest, and deliver substantial revenue to the Mint and the Department of the Treasury General Fund that otherwise may not be realized.(5)The United States Mint has completed extensive due diligence in evaluating previous circulating collectible coin programs and evaluating the likely success of future efforts.(6)July 4, 2026, will be the 250th anniversary of the founding of the United States, with the signing of the Declaration of Independence in 1776. The historic events preceding that anniversary—(A)are of major significance in the development of the national heritage of the United States and its principles of individual liberty, representative government, and the attainment of equal and inalienable rights; and(B)have had a profound influence throughout the world.(7)The 114th Congress established the United States Semiquincentennial Commission to plan, develop, and execute programs, projects, and activities to commemorate the 250th anniversary of the United States.3.Issuance of redesigned circulating coins emblematic of the United States semiquincentennialSection 5112 of title 31, United States Code, is amended by adding at the end the following new subsection:(x)Redesign and issuance of coins emblematic of the united states semiquincentennial(1)Redesign beginning in 2026(A)In general(i)Notwithstanding the 4th, 5th, and 6th sentences of subsection (d)(1), the Secretary may change the design on any of the coins authorized under this section and minted for issuance during the one-year period beginning January 1, 2026, in celebration of the United States semiquincentennial.(ii)Notwithstanding the 2nd and 3rd sentences of subsection (d)(1), the Secretary may place the required inscriptions on either the obverse or reverse sides of the coins authorized for redesign under this subsection.(B)Quarter dollarsThe Secretary may issue quarter dollars in 2026 with up to five different designs emblematic of the United States semiquincentennial. One of the quarter dollar designs must be emblematic of a woman’s or women’s contribution to the birth of the Nation or the Declaration of Independence or any other monumental moments in American History.(C)DollarsThe Secretary may, in addition to the coins produced under subsections (r) and (w), mint for issuance during the one-year period beginning January 1, 2026, $1 coins with designs emblematic of the United States semiquincentennial.(D)Designs after end of the programBeginning in 2027, any coin redesigned under this subsection shall revert to the immediately previous designs.(E)Redesign definitionA redesign authorized under this subsection shall not constitute a change for purposes of subsection (d)(2).(2)Selection of designs(A)In generalEach of the designs authorized under this subsection shall be selected by the Secretary after consultation with the Commission of Fine Arts and review by the Citizens Coinage Advisory Committee.(B)Design selection processDesigns shall be developed and selected in accordance with the design selection process developed by the Secretary in consultation with the United States Semiquincentennial Commission and with recommendations from the general public..